Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Objections to the claims have been withdrawn in response to applicant’s amendment filed 02/11/2022.
Claim Rejections - 35 USC § 112
Rejections under 35 USC 112 have been withdrawn in response to applicant’s amendment filed 02/11/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-10, 14-16, 19, 21-25, & 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Govari (US 2003/0013958, hereinafter Govari ‘958) in view of Govari (US 2010/0036285, hereinafter Govari ‘285), in further view of Govari (US 2018/0008229, hereinafter Govari ‘229).
Regarding claim 1, Govari ‘958 teaches an apparatus for mapping endocardial sub-surface characteristics, the apparatus comprising:
a probe (catheter 30, [0068]) comprising a distal end (distal end 44, [0069]) configured to be brought into proximity with tissue of an internal organ (heart 24, [0068]) of a human patient (subject 26, [0068]);
a position sensor (position sensor 40, [0070]), attached to the distal end and configured to generate position signals indicative of a location and an orientation of the distal end ([0072] & [0074]);
an ultrasonic transducer (primary ultrasound transducer 47, [0069]) configured to transmit an ultrasound pulse in a direction of the orientation of the distal end and to receive reflections of the ultrasound pulse from the tissue ([0076]); and
a processor (console 34, [0070]), configured to:
identify first and second reflections of the ultrasound pulse that were received respectively from front and rear surfaces of the tissue ([0083]).
However, Govari ‘958 fails to disclose a plurality of location sensors.
Govari ‘285 teaches (Figure 4) a plurality of location sensors (coils 22, [0055]), attached to the distal end (branches 38, [0055]) of the probe (catheter 34, [0055]) and configured to contact a surface of the tissue at respective locations in a vicinity of the distal end and to output respective location signals indicative of the respective locations ([0055]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the location sensors taught by Govari ‘285 into the apparatus taught by Govari ‘958.  By having the location sensors contact the endocardial tissue, exact positional data of the heart surface can be obtained in order to produce a more accurate map of the heart.
However, Govari ‘958 in view of Govari ‘285 fail to disclose processing the location signals to find an orientation angle of the front surface of the tissue in the vicinity of the distal end; and estimating a thickness of the tissue along an axis normal to the front surface based on a time elapsed between receipt of the first and second reflections and an inclination of the direction of the orientation of the distal end relative to the orientation angle of the front surface.
Govari ‘229 teaches:
processing the location signals to find an orientation angle of the front surface of the tissue in the vicinity of the distal end ([0049]); and
Paragraph [0049] teaches of two scenarios: one in which the distal end of the catheter is perpendicular to the tissue, and one in which the distal end of the catheter is not perpendicular to the tissue.  In order to determine whether the distal end is perpendicular, the system must first determine the orientation angle of the front surface of the tissue.  Without first doing this, there is no reference surface by which to calculate angle of the distal end.
estimating a thickness of the tissue along an axis normal to the front surface based on a time elapsed between receipt of the first and second reflections ([0051]) and an inclination of the direction of the orientation of the distal end relative to the orientation angle of the front surface ([0051], Figure 3).
Paragraph [0051] teaches estimating a thickness based on ultrasound reflection signals.  The signals are then multiplied by the cosine of the inclination angle (as illustrated in Figure 3) to determine the thickness of the tissue along the normal.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Govari ‘958 and Govari ‘285 to include processing the location signals to find an orientation angle of the front surface of the tissue in the vicinity of the distal end; and estimating a thickness of the tissue along an axis normal to the front surface based on a time elapsed between receipt of the first and second reflections and an inclination of the direction of the orientation of the distal end relative to the orientation angle of the front surface, as taught by Govari ‘229.  This lessens the time it takes to calculate a tissue thickness, as the need to precisely orient the device perpendicular to the tissue is eliminated, allowing tissue thickness to be calculated at any inclination angle of the device.
Regarding claim 4, Govari ‘958 in view of Govari ‘285 teach the apparatus according to claim 1, and Govari ‘958 further teaches that the position sensor comprises at least one coil configured to generate the position signals in response to a magnetic field traversing the sensor ([0072]).
Regarding claim 6, Govari ‘958 in view of Govari ‘285 teach the apparatus according to claim 1, and Govari ‘285 further teaches comprising at least three flexible branches (plurality of branches 38, [0055]) splaying from a termination of the probe distal end (Figure 4), and wherein the location sensors comprise electrodes attached to the flexible branches ([0046] & [0055]).
Paragraph [0046] states that electrodes can be placed on the catheter, and their locations can be found via their positional relationship with the coils 22.  Additionally, page 18 of the applicant’s specification states that the location sensors can comprise electrodes or any other part capable of generating location signals such as coils.  Therefore, the coils’ ability to generate positional data, as stated in [0046] & [0055], can also satisfy the limitation.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Govari ‘958 two includes at least three flexible branches splaying from a termination of the probe distal end, and wherein the location sensors comprise electrodes attached to the flexible branches, as taught by Govari ‘285.  This configuration allows for more information regarding the geometry of the tissue surface to be obtained at once.  Compared to a device with a singular point of contact, the flexible branches allow for multiple simultaneous point of contact, resulting in a more accurate model of the tissue surface.
Regarding claim 7, Govari ‘958 in view of Govari ‘285 teach the apparatus according to claim 6, and Govari ‘285 further teaches that at least one electrode is attached to each flexible branch ([0055]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the apparatus taught by Govari ‘285 such that at least one electrode is attached to each flexible branch.  This allows each flexible branch to receive positional information as to where it contacts the tissue surface, providing data to the system to generate a model of the tissue surface.
Regarding claim 8, Govari ‘958 in view of Govari ‘285 teach the apparatus according to claim 1, and Govari ‘958 the position sensor comprises at least one coil configured to generate the position signals in response to a magnetic field traversing the at least one coil ([0072]).
Regarding claim 9, Govari ‘958 in view of Govari ‘285 teach the apparatus according to claim 1, and Govari ‘285 further teaches comprising at least three flexible branches (plurality of branches 38, [0055]) splaying from a termination of the probe distal end (Figure 4), and wherein the location sensors comprise coils (coils 22, [0055]) attached to the flexible branches ([0055]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Govari ‘958 two includes at least three flexible branches splaying from a termination of the probe distal end, and wherein the location sensors comprise coils attached to the flexible branches, as taught by Govari ‘285.  This configuration allows for more information regarding the geometry of the tissue surface to be obtained at once.  Compared to a device with a singular point of contact, the flexible branches allow for multiple simultaneous point of contact, resulting in a more accurate model of the tissue surface.
Regarding claim 10, Govari ‘958 in view of Govari ‘285 teach the apparatus according to claim 9, and Govari ‘285 further teaches that at least one coil is attached to each flexible branch ([0055]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the apparatus taught by Govari ‘285 such that at least one coil is attached to each flexible branch.  As taught in [0055] of Govari ‘285, coils are well-known in the art to enable high resolution contact mapping of a tissue surface.
Regarding claim 14, Govari ‘958 in view of Govari ‘285 teach the apparatus according to claim 1, and Govari ‘958 further teaches that the processor is configured to estimate the thickness of the tissue as a projection of an apparent tissue thickness onto the axis ([0090]), and wherein the processor calculates the apparent tissue thickness in response to the time elapsed ([0083]).
Regarding claim 15, Govari ‘958 in view of Govari ‘285 teach the apparatus according to claim 1, and Govari ‘958 further teaches that the internal organ comprises a heart (heart 24, [0068]) of the human patient (subject 26, [0068]).
Regarding claim 16, Govari ‘958 in view of Govari ‘285 teach a method for mapping endocardial sub-surface characteristics, the method comprising:
bringing a distal end (distal end 44, [0069]) of a probe (catheter 30, [0068]) into proximity with tissue of an internal organ (heart 24, [0068]) of a human patient (subject 26, [0068]);
attaching a position sensor (position sensor 40, [0070]) to the distal end and generating with the sensor position signals indicative of a location and an orientation of the distal end ([0072] & [0074]);
transmitting, from an ultrasound transducer (primary ultrasound transducer 47, [0069]), an ultrasound pulse in a direction of the orientation of the distal end and receiving reflections of the ultrasound pulse from the tissue ([0076]);
identifying first and second reflections of the ultrasound pulse that were received respectively from front and rear surfaces of the tissue ([0083]);
However, Govari ‘958 fails to disclose a plurality of location sensors.
Govari ‘285 teaches (Figure 4) attaching a plurality of location sensors (coils 22, [0055]) to the distal end (branches 38, [0055]) of the probe (catheter 34, [0055]) and configuring the sensors to contact a surface of the tissue at respective locations in a vicinity of the distal end and to output respective location signals indicative of the respective locations ([0055]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the location sensors taught by Govari ‘285 into the apparatus taught by Govari ‘958.  By having the location sensors contact the endocardial tissue, exact positional data of the heart surface can be obtained in order to produce a more accurate map of the heart.
However, Govari ‘958 in view of Govari ‘285 fail to disclose processing the location signals to find an orientation angle of the front surface of the tissue in the vicinity of the distal end; and estimating a thickness of the tissue along an axis normal to the front surface based on a time elapsed between receipt of the first and second reflections and an inclination of the direction of the orientation of the distal end relative to the orientation angle of the front surface.
Govari ‘229 teaches:
processing the location signals to find an orientation angle of the front surface of the tissue in the vicinity of the distal end ([0049]); and
Paragraph [0049] teaches of two scenarios: one in which the distal end of the catheter is perpendicular to the tissue, and one in which the distal end of the catheter is not perpendicular to the tissue.  In order to determine whether the distal end is perpendicular, the system must first determine the orientation angle of the front surface of the tissue.  Without first doing this, there is no reference surface by which to calculate angle of the distal end.
estimating a thickness of the tissue along an axis normal to the front surface based on a time elapsed between receipt of the first and second reflections ([0051]) and an inclination of the direction of the orientation of the distal end relative to the orientation angle of the front surface ([0051], Figure 3).
Paragraph [0051] teaches estimating a thickness based on ultrasound reflection signals.  The signals are then multiplied by the cosine of the inclination angle (as illustrated in Figure 3) to determine the thickness of the tissue along the normal.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Govari ‘958 and Govari ‘285 to include processing the location signals to find an orientation angle of the front surface of the tissue in the vicinity of the distal end; and estimating a thickness of the tissue along an axis normal to the front surface based on a time elapsed between receipt of the first and second reflections and an inclination of the direction of the orientation of the distal end relative to the orientation angle of the front surface, as taught by Govari ‘229.  This lessens the time it takes to calculate a tissue thickness, as the need to precisely orient the device perpendicular to the tissue is eliminated, allowing tissue thickness to be calculated at any inclination angle of the device.
Regarding claim 19, Govari ‘958 in view of Govari ‘285 teach the method according to claim 16, and Govari ‘958 further teaches that the position sensor comprises at least one coil configured to generate the position signals in response to a magnetic field traversing the sensor ([0072]).
Regarding claim 21, Govari ‘958 in view of Govari ‘285 teach the method according to claim 16, and Govari ‘285 further teaches comprising splaying at least three flexible branches (plurality of branches 38, [0055]) from a termination of the probe distal end (Figure 4), and wherein the location sensors comprise electrodes attached to the flexible branches ([0046] & [0055]).
Paragraph [0046] states that electrodes can be placed on the catheter, and their locations can be found via their positional relationship with the coils 22.  Additionally, page 18 of the applicant’s specification states that the location sensors can comprise electrodes or any other part capable of generating location signals such as coils.  Therefore, the coils’ ability to generate positional data, as stated in [0046] & [0055], can also satisfy the limitation.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Govari ‘958 to include splaying at least three flexible branches from a termination of the probe distal end, and wherein the location sensors comprise electrodes attached to the flexible branches, as taught by Govari ‘285.  This configuration allows for more information regarding the geometry of the tissue surface to be obtained at once.  Compared to a device with a singular point of contact, the flexible branches allow for multiple simultaneous point of contact, resulting in a more accurate model of the tissue surface.
Regarding claim 22, Govari ‘958 in view of Govari ‘285 teach the method according to claim 21, and Govari ‘285 further teaches that at least one electrode is attached to each flexible branch ([0055]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the apparatus taught by Govari ‘285 such that at least one electrode is attached to each flexible branch.  This allows each flexible branch to receive positional information as to where it contacts the tissue surface, providing data to the system to generate a model of the tissue surface.
Regarding claim 23, Govari ‘958 in view of Govari ‘285 teach the method according to claim 16, and Govari ‘958 further teaches that the position sensor comprises at least one coil configured to generate the position signals in response to a magnetic field traversing the at least one coil ([0072]).
Regarding claim 24, Govari ‘958 in view of Govari ‘285 teach the method according to claim 16, and Govari ‘285 further teaches comprising splaying at least three flexible branches (plurality of branches 38, [0055]) from a termination of the probe distal end (Figure 4), and wherein the location sensors comprise coils (coils 22, [0055]) attached to the flexible branches ([0055]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Govari ‘958 to include splaying at least three flexible branches from a termination of the probe distal end, and wherein the location sensors comprise coils attached to the flexible branches, as taught by Govari ‘285.  This configuration allows for more information regarding the geometry of the tissue surface to be obtained at once.  Compared to a device with a singular point of contact, the flexible branches allow for multiple simultaneous point of contact, resulting in a more accurate model of the tissue surface.
Regarding claim 25, Govari ‘958 in view of Govari ‘285 teach the method according to claim 24, and Govari ‘285 further teaches that at least one coil is attached to each flexible branch ([0055]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the apparatus taught by Govari ‘285 such that at least one coil is attached to each flexible branch.  As taught in [0055] of Govari ‘285, coils are well-known in the art to enable high resolution contact mapping of a tissue surface.
Regarding claim 29, Govari ‘958 in view of Govari ‘285 teach the method according to claim 16, and Govari ‘958 further teaches estimating the thickness of the tissue as a projection of an apparent tissue thickness onto the axis ([0090]), and calculating the apparent tissue thickness in response to the time elapsed ([0083]).
Regarding claim 30, Govari ‘958 in view of Govari ‘285 teach the method according to claim 16, and Govari ‘958 further teaches that the internal organ comprises a heart (heart 24, [0068]) of the human patient (subject 26, [0068]).
Claims 2 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Govari ‘958 in view of Govari ‘285, as applied to claims 1 & 16, above, in further view of Winston (US 5,350,377).
Regarding claim 2, Govari ‘958 in view of Govari ‘285 teach the apparatus according to claim 1.
However, Govari ‘958 in view of Govari ‘285 fail to disclose a fiber optic.
Winston teaches a fiber optic (optical fiber 24; Column 3, Line 60) attached to the distal end (distal end 14; Column 3, Line 62), the fiber optic having a fiber optic proximal end, coupled to the ultrasonic transducer (ultrasonic transducer 34; Column 4, Lines 3-8), and a fiber optic distal end (tip 26; Column 3, Line 61), located at a distal termination of the distal end, configured to transmit the ultrasound pulse and receive the reflections of the ultrasound pulse (Column 4, Lines 8-22).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated a fiber optic as taught by Winston into the apparatus taught by Govari ‘958 in view of Govari ‘285.  This provides a physical pathway by which the ultrasound pulses are carried to the tissue and to the processor for analysis.
Regarding claim 17, Govari ‘958 in view of Govari ‘285 teach the method according to claim 16.
However, Govari ‘958 in view of Govari ‘285 fail to disclose a fiber optic.
Winston teaches attaching a fiber optic (optical fiber 24; Column 3, Line 60) to the distal end (distal end 14; Column 3, Line 62), the fiber optic having a fiber optic proximal end, coupled to the ultrasonic transducer (ultrasonic transducer 34; Column 4, Lines 3-8), and a fiber optic distal end (tip 26; Column 3, Line 61), located at a distal termination of the distal end, configured to transmit the ultrasound pulse and receive the reflections of the ultrasound pulse (Column 4, Lines 8-22).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated a fiber optic as taught by Winston into the apparatus taught by Govari ‘958 in view of Govari ‘285.  This provides a physical pathway by which the ultrasound pulses are carried to the tissue and to the processor for analysis.
Claims 3 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Govari ‘958 in view of Govari ‘285, in further view of Winston, as applied to claims 2 & 17, above, in further view of Onoda (US 2011/0098533).
Regarding claim 3, Govari ‘958 in view of Govari ‘285, in further view of Winston, teach the apparatus according to claim 2.
However, Govari ‘958 in view of Govari ‘285, in further view of Winston, fail to disclose that the fiber optic comprises one or more optical gratings.
Onoda teaches that the fiber optic (optical fiber sensor 2, [0075]) comprises one or more optical gratings (optical fiber Bragg grating, [0079]) configured so that diffracted light ([0087] & [0089]) from the gratings is indicative of the location and the orientation of the distal end, so that the one or more optical gratings act as a further position sensor ([0098]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated an optical grating as taught by Onoda into the fiber optic taught by Winston.  This allows the fiber optic to simultaneously serve as a pathway to carry ultrasound pulses and a position sensor, providing further confirmation of the apparatus’ position and orientation within the heart.
Regarding claim 18, Govari ‘958 in view of Govari ‘285, in further view of Winston, teach the method according to claim 17.
However, Govari ‘958 in view of Govari ‘285, in further view of Winston, fail to disclose that the fiber optic comprises one or more optical gratings.
Onoda teaches that the fiber optic (optical fiber sensor 2, [0075]) comprises one or more optical gratings (optical fiber Bragg grating, [0079]) configured so that diffracted light ([0087] & [0089]) from the gratings is indicative of the location and the orientation of the distal end, so that the one or more optical gratings act as a further position sensor ([0098]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated an optical grating as taught by Onoda into the fiber optic taught by Winston.  This allows the fiber optic to simultaneously serve as a pathway to carry ultrasound pulses and a position sensor, providing further confirmation of the apparatus’ position and orientation within the heart.
Claims 5 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Govari ‘958 in view of Govari ‘285, as applied to claims 1 & 16, above, in further view of Onoda.
Regarding claim 5, Govari ‘958 in view of Govari ‘285 teach the apparatus according to claim 1.
However, Govari ‘958 in view of Govari ‘285 fail to disclose that the position sensor comprises one or more optical gratings.
Onoda teaches that the position sensor comprises one or more optical gratings (optical fiber Bragg grating, [0079]) formed in a fiber optic (optical fiber sensor 2, [0075]) located in the distal end (distal end portion DE, [0075]), and wherein diffracted light ([0087] & [0089]) from the gratings is indicative of the location and the orientation of the distal end ([0098]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated an optical grating as taught by Onoda into the fiber optic taught by Winston.  This allows the fiber optic to simultaneously serve as a pathway to carry ultrasound pulses and a position sensor, providing further confirmation of the apparatus’ position and orientation within the heart.
Regarding claim 20, Govari ‘958 in view of Govari ‘285 teach the method according to claim 16.
However, Govari ‘958 in view of Govari ‘285 fail to disclose that the position sensor comprises one or more optical gratings.
Onoda teaches that the position sensor comprises one or more optical gratings (optical fiber Bragg grating, [0079]) formed in a fiber optic (optical fiber sensor 2, [0075]) located in the distal end (distal end portion DE, [0075]), and wherein diffracted light ([0087] & [0089]) from the gratings is indicative of the location and the orientation of the distal end ([0098]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated an optical grating as taught by Onoda into the fiber optic taught by Winston.  This allows the fiber optic to simultaneously serve as a pathway to carry ultrasound pulses and a position sensor, providing further confirmation of the apparatus’ position and orientation within the heart.
Claims 11 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Govari ‘958 in view of Govari ‘285, as applied to claim 1, above, in further view of Willis (US 2005/0261580).
Regarding claim 11, Govari ‘958 in view of Govari ‘285 teach the apparatus according to claim 1.
However, Govari ‘958 in view of Govari ‘285 fail to disclose calculating a position of an intersection of the front surface of the tissue with an axis of the probe based on a time of flight of the first reflection.
Willis teaches (Figures 7-10) that the processor is configured to calculate a position of an intersection of the front surface of the tissue with an axis of the probe ([0069]) based on a time of flight of the first reflection ([0053]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to find a projected intersection point between the probe and the tissue as taught by Willis into the apparatus taught by Govari ‘958 in view of Govari ‘285.  This provides a first coordinate location needed to generate a surface map of the endocardium.
Regarding claim 26, Govari ‘958 in view of Govari ‘285 teach the method according to claim 1.
However, Govari ‘958 in view of Govari ‘285 fail to disclose calculating a position of an intersection of the front surface of the tissue with an axis of the probe based on a time of flight of the first reflection.
Willis teaches (Figures 7-10) calculating a position of an intersection of the front surface of the tissue with an axis of the probe ([0069]) based on a time of flight of the first reflection ([0053]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to find a projected intersection point between the probe and the tissue as taught by Willis into the apparatus taught by Govari ‘958 in view of Govari ‘285.  This provides a first coordinate location needed to generate a surface map of the endocardium.
Claims 12-13 & 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Govari ‘958 in view of Govari ‘285, in further view of Willis, as applied to claims 11 & 26, above, in further view of Wehnes (US 2016/0256126).
Regarding claim 12, Govari ‘958 in view of Govari ‘285, in further view of Willis, teach the apparatus according to claim 11, and Willis further teaches calculating the position of the intersection ([0069]).
However, Govari ‘958 in view of Govari ‘285, in further view of Willis, fail to disclose formulating an equation for the front surface.
Wehnes teaches that the processor is configured to formulate an equation for the front surface based on the position of the respective locations ([0041]).
Here, Wehnes teaches using a plurality of known locations of a tissue surface to generate a polynomial corresponding to the best-fit of the tissue curvature.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the locations of the intersection and the respective locations taught by Willis and Govari ‘285, respectively, to formulate an equation for the front surface as taught by Wehnes.  This equation helps the operator understand the geometry of the endocardial surface when navigating the probe and performing a procedure.
Regarding claim 13, Govari ‘958 in view of Govari ‘285, in further view of Willis, teach the apparatus according to claim 12, and Willis further teaches calculating the position of the intersection ([0069]).
However, Govari ‘958 in view of Govari ‘285, in further view of Willis, fail to disclose calculating the orientation angle of the front surface at the intersection using the equation.
Wehnes teaches that the processor is configured to calculate the orientation angle of the front surface at the intersection using the equation ([0041]).
Paragraph [0041] teaches that the angles of the edge pixels can be determined; therefore, this can be applied at a position of the intersection.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the equation derived by Wehnes to calculate the orientation angle of the front surface at the intersection.  This provides a definitive, mathematical result regarding the orientation angle of the front surface of the tissue, which allows for the inclination angle of the device and tissue thickness to be calculated.
Regarding claim 27, Govari ‘958 in view of Govari ‘285, in further view of Willis, teach the method according to claim 26, and Willis further teaches calculating the position of the intersection ([0069]).
However, Govari ‘958 in view of Govari ‘285, in further view of Willis, fail to disclose formulating an equation for the front surface.
Wehnes teaches formulating an equation for the front surface based on the position of the respective locations ([0041]).
Here, Wehnes teaches using a plurality of known locations of a tissue surface to generate a polynomial corresponding to the best-fit of the tissue curvature.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the locations of the intersection and the respective locations taught by Willis and Govari ‘285, respectively, to formulate an equation for the front surface as taught by Wehnes.  This equation helps the operator understand the geometry of the endocardial surface when navigating the probe and performing a procedure.
Regarding claim 28, Govari ‘958 in view of Govari ‘285, in further view of Willis, teach the method according to claim 27, and Willis further teaches calculating the position of the intersection ([0069]).
However, Govari ‘958 in view of Govari ‘285, in further view of Willis, fail to disclose calculating the orientation angle of the front surface at the intersection using the equation.
Wehnes teaches calculating the orientation angle of the front surface at the intersection using the equation ([0041]).
Paragraph [0041] teaches that the angles of the edge pixels can be determined; therefore, this can be applied at a position of the intersection.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the equation derived by Wehnes to calculate the orientation angle of the front surface at the intersection.  This provides a definitive, mathematical result regarding the orientation angle of the front surface of the tissue, which allows for the inclination angle of the device and tissue thickness to be calculated.
Response to Arguments
Applicant’s arguments filed 02/11/2022, with respect to claims 1 & 16 have been fully considered and are persuasive.
Regarding claims 1 & 16, applicant argues “The Examiner suggests that Govari '985 discloses all of the features of original claim 1 except for a "plurality of location sensors." Applicant respectfully disagrees with the Examiner's interpretation of Govari '985 with respect to several of the features the Examiner contends are purportedly disclosed in Govari '985. 
“In that regard, claim 1 requires, in part, a processor configured to, among other things, "process the location signals to find an orientation angle of the front surface of the tissue in the vicinity of the distal end" and "estimate a thickness of the tissue along an axis normal to the front surface based on a time elapsed between receipt of the first and second reflections and an inclination of the direction of the orientation of the distal end relative to the orientation angle of the front surface." With respect to the former feature, the Examiner tacitly admits that Govari '985 does not disclose this functionality. Indeed, the Examiner hypothesizes: 
“Paragraphs [0087]-[0088] teaches a shape reconstruction step 68 that is able to produce a three-dimensional spatial map 38 of the endocardial and epicardial surfaces. This map can be used to find the tangential angle between any two points on the heart surface. 
(Office Action, p. 5) (Emphasis added.) Applicant agrees that Govari '985 does disclose a processor that is configured to "process the location signals to find an orientation angle of the front surface of the tissue in the vicinity of the distal end," let alone for the purpose required by original claim 1. Indeed, claim 1 further requires that the processor be configured to "estimate a thickness of the tissue along an axis normal to the front surface based on a time elapsed between receipt of the first and second reflections and an inclination of the direction of the orientation of the distal end relative to the orientation angle of the front surface." (Emphasis added to highlight the use of the orientation angle of the front surface" by the processor. Thus, Govari '985 does not disclose a processor configured to "process the location signals to find an orientation angle of the front surface of the tissue" and consequently a processor configured to use such information. 
“With respect to the feature of claim 1 that requires the processor to be configured to "estimate a thickness of the tissue along an axis normal to the front surface ...", Govari '985 does not disclose this feature and, respectfully, the Examiner has identified no portion of Govari '985 that does. Instead, the Examiner cites to paragraph [0083] of Govari '985 as purportedly disclosing the feature "estimat[ing] a thickness of the tissue along an axis normal to the front surface based on a time elapsed between receipt of the first and second reflections." (Office Action, p. 5.) But paragraph [0083] of Govari '985 merely discloses: 
Optionally, the console may also detect and measure the arrival time of a second peak in each signal, which typically corresponds to reflection from the epicardium. The difference between the arrival times of the first and second peaks gives a measure of the local thickness of the heart wall. 
(Govari '985,¶ 1[0083].) There is certainly no disclosure in paragraph [0083] of "estimat[ing] a thickness of the tissue along an axis normal to the front surface based on a time elapsed between receipt of the first and second reflections," as required by claim 1. 
“And then, for the remainder of this feature of claim 1, "estimat[ing] a thickness of the tissue along an axis normal to the front surface based on . .. an inclination of the direction of the orientation of the distal end relative to the orientation angle of the front surface," the Examiner simply cites paragraphs [0087]-[0088] of Govari '985. (Office Action, p. 5.) But paragraphs [0087]-[0088] of disclose the following: 
[0087] At a shape reconstruction step 68, console 34 combines the distance data deduced from the measured times of flight to incrementally build a three-dimensional geometrical map of ventricle 52. For embodiments in which primary ultrasound transducer 47 does not include a phased array ultrasound transducer, random or planned motion of catheter 30 (e.g., in a catheter reposition step 70) typically causes the pulses emitted by primary ultrasound transducer 47 to reflect off of a representative subset of points on the endocardial wall, sufficient to enable a reconstruction of the shape of ventricle 50. In this case (as well as optionally in the case of the phased array ultrasound transducer), one or more position sensors 40 are preferably used, as shown, to facilitate a determination of absolute coordinates of the various points of the endocardial surface. 
[0088] Preferably, points from the various measurements are placed in a three-dimensional space, and a surface is fitted to the points in order to generate map 38. Further preferably, the reconstruction is carried out using methods described in European patent application EP 0 974 936 or the above-mentioned U.S. patent application Ser. No. 09/122,137. Alternatively, other methods of geometrical reconstruction may be used, as are known in the art. 
“Respectfully, the Examiner has failed to explain with any level of detail how either or both of these paragraphs of Govari '985 disclose estimat[ing] a thickness of the tissue along an axis normal to the front surface based on ... an inclination of the direction of the orientation of the distal end relative to the orientation angle of the front surface," as required by claim 1. And it is well established under 37 C.F.R. § 1.104(c)(2), that: 
In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command. 
When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable. The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified. (Emphasis added). 
“Applicant respectfully submits that the Examiner has failed to explain the pertinence of paragraphs [0087]-[0088] of Govari '985 with respect to this feature of claim 1, which is certainly not apparent to Applicant. Nevertheless, Applicant respectfully submits that Govari '958 fails to disclose this additional feature of claim 1. 
“For at least the foregoing reasons, Applicant respectfully submits that the combination of Govari '958 and Govari '285 fails to disclose all of the features of claim 1. Therefore, claim 1 would not have been obvious under 35 U.S.C. § 103(a) in view of the cited combination of Govari '958 and Govari '285. Likewise, independent claim 16 would not have been obvious under § 103(a) in view of the cited references for at least the same reasons discussed above regarding claim 1. Dependent claims 4, 6-10, 14, 15, 19, 21-25, 29, and 30 would not have been obvious under § 103(a) in view of the cited references, among other reasons, by virtue of their respective dependencies from independent claims 1 and 16. Applicant respectfully requests that the Examiner withdraw the rejection of claims 1, 4, 6-10, 14-16, 19, 21-25, 29, and 30 under 35 U.S.C. § 103(a) in view of Govari '958 and Govari '285”.
This is found to be persuasive.  Therefore, Govari ‘958 is no longer relied upon to teach these limitations.  However, Govari ‘229 has been introduced to teach these limitations.  Examiner asserts that the combination of Govari ‘958 in view of Govari ‘285, in further view of Govari ‘229 teaches the full scope of claims 1 & 16.  In addition, Examiner further asserts that the rejections of claims 2-15 & 17-30 are proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793